    Case: 1:20-cv-02523 Document #: 65 Filed: 10/12/20 Page 1 of 3 PageID #:573




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 SHA-POPPIN GOURMET POPCORN LLC,
 an Illinois limited liability company,
 individually and on behalf of all others
 similarly situated,

                        Plaintiff,

        v.
                                                     Case No. 1:20-cv-02523
 JPMORGAN CHASE BANK, N.A., an Ohio
 corporation, and                                    Honorable Joan B. Gottschall

 RCSH OPERATIONS, LLC, Louisiana
 limited liability company, RCSH
 OPERATIONS, INC., a California corporation
 (together d/b/a Ruth’s Chris Steak House), and
 PHUNWARE, INC., a Delaware corporation,
 individually and on behalf of all others
 similarly situated,

                        Defendants.

                 PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
             WITHOUT PREJUDICE PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(i)

       PLEASE TAKE NOTICE that Plaintiff Sha-Poppin Gourmet Popcorn LLC hereby

voluntarily dismisses this action pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i) only

as to Defendants RCSH Operations, LLC and RCSH Operations, Inc. (collectively, “RCSH”),

without prejudice as to all individual and class claims brought in its Complaint.

       Federal Rule of Civil Procedure 41(a)(1) provides, in relevant part that: “the plaintiff may

dismiss an action without a court order by filing: (i) a notice of dismissal before the opposing

party serves either an answer or a motion for summary judgment . . . .” Fed. R. Civ. P.

41(a)(1)(A)(i). RCSH has neither answered Plaintiff’s complaint nor moved for summary




                                                 1
    Case: 1:20-cv-02523 Document #: 65 Filed: 10/12/20 Page 2 of 3 PageID #:574




judgment. Accordingly, the action against RCSH may be dismissed without prejudice and

without an order of the Court.

                                          Respectfully submitted,

Dated: October 12, 2020                   SHA-POPPIN GOURMET POPCORN LLC,
                                          By: /s/ Benjamin H. Richman
                                                  One of Plaintiff’s Attorneys


                                          Jay Edelson
                                          jedelson@edelson.com
                                          Benjamin H. Richman
                                          brichman@edelson.com
                                          Christopher L. Dore
                                          cdore@edelson.com
                                          Ari J Scharg
                                          ascharg@edelson.com
                                          Daniel J. Schneider
                                          dschneider@edelson.com
                                          EDELSON PC
                                          350 North LaSalle Street, 14th Floor
                                          Chicago, Illinois 60654
                                          Tel: 312.589.6370
                                          Fax: 312.589.6378




                                             2
    Case: 1:20-cv-02523 Document #: 65 Filed: 10/12/20 Page 3 of 3 PageID #:575




                                CERTIFICATE OF SERVICE

       I, Benjamin H. Richman, an attorney, hereby certify that on October 12, 2020, I served
the above and forgoing Plaintiff’s Notice of Voluntary Dismissal Without Prejudice Pursuant
to Fed. R. Civ. P. 41(a)(1)(A)(i) by causing a true and accurate copy of the same to be filed and
served on all counsel of record via the Court’s CM/ECF electronic filing system.


                                                     /s/ Benjamin H. Richman




                                                3
